Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  Although the use of an attachment device for connecting a medical accessory to a patient support apparatus has long been known in the art, the examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of an attachment device comprising the distinct structural configuration of and cooperation between the device body comprising a mounting assembly; the clip assembly comprising a mouth; the arm assembly extending between the device body and the clip assembly; the clip rotating connection piece which is operable to selectively rotate the mouth of the clip assembly between a horizontal position and a vertical position; and the arm rotating connection piece which is operable to selectively rotate the arm assembly between an upward position and a downward position, as explicitly recited in independent claims 1 and 12.  With respect to the prior art, most conventional attachment devices usually comprise a standard C-clamp assembly or collar and set screw arrangement which is substantially fixed or stationary relative to a patient support apparatus and an associated medical accessory, or which pivots about a single substantially vertical axis in order to allow the medical accessory to be positioned proximate to either a side 

or an end of the patient support apparatus, as opposed to the use of an attachment device comprising the more complex configuration of a plurality of rotating connection pieces which permit the components of the attachment device to be articulated about multiple axes and which further includes an inherently spring-loaded clip assembly as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673